                                                                                        Exhibit
10.3
SECOND AMENDMENT
TO
ALABAMA/MICHIGAN/PERMIAN PACKAGE
PURCHASE AGREEMENT


 
This Second Amendment to Alabama/Michigan/Permian Package Purchase Agreement
(this “Second Amendment”) is dated as of July 11, 2007, by and between Dominion
Exploration & Production, Inc., a corporation organized under the Laws of
Delaware (“DEPI”), Dominion Energy, Inc., a corporation organized under the Laws
of Virginia (“DEI”), Dominion Oklahoma Texas Exploration & Production, Inc., a
corporation organized under the Laws of Delaware (“DOTEPI”), Dominion Reserves,
Inc., a corporation organized under Laws of Virginia (“Reserves”), LDNG Texas
Holdings, LLC, a limited liability company organized under the laws of Oklahoma
(“LDNG”) and DEPI Texas Holdings, LLC, a limited liability company organized
under the laws of Delaware (“DEPI Texas”) (collectively “Sellers”), and
HighMount Exploration & Production Holding Corp., a company formerly known as L
O & G Acquisition Corp. and organized under the Laws of Delaware
(“Purchaser”).  Sellers and Purchaser are sometimes referred to collectively as
the “Parties” and individually as a “Party.”
 
RECITALS:
 
The Parties have entered into an Alabama/Michigan/Permian Package Purchase
Agreement dated as of June 1, 2007, as amended by the First Amendment dated
effective as of June 1, 2007 (collectively, the “Agreement”), providing for the
sale by Sellers to Purchaser of the Shares and the Additional Assets.
 
The Parties desire to further amend the Agreement to clarify the treatment of
several matters, as set forth herein.
 
NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:
 
1.           Definitions.  Capitalized terms used but not otherwise defined
herein shall have the meaning given to those terms in the Agreement.
 
2.           Amendments.  The Agreement is hereby amended as follows:
 
a.           In Section 2.2(c) of the Agreement, the clause prior to “(i)” is
hereby replaced in its entirety with the following (but, for the avoidance of
doubt, Sections 2.2(c)(i)-(vi) remain as set forth in the Agreement):
 


--------------------------------------------------------------------------------



On or before the later of (x) July 3, 2007 and (y) thirty (30) days prior to the
Target Closing Date, Seller shall prepare and deliver to Purchaser, using and
based upon the best information available to Sellers, a schedule setting forth
the following items:
 
b.           The first sentence of Section 3.5(a) is hereby replaced in its
entirety with the following:
 
To assert a claim arising out of a breach of Section 3.1, Purchaser must deliver
a claim notice or notices to DEPI on or before a date which is the later of (x)
July 19, 2007 and (y) ten (10) Business Days prior to the Closing Date (the
“Title Claim Date”).
 
c.           In the first sentence of Section 8.1, “August 2, 2007” is replaced
with “July 31, 2007”.
 
d.           The last sentence of Section 10.1(c) is hereby replaced in its
entirety with the following:
 
The Leadership Team shall have until the date that is no later than July 18,
2007 to designate and notify Sellers or their delegate which of the Selected
Employees will receive offers in accordance with Section 10.2(a).
 
e.           The first sentence of Section 12.2(g)(i) is hereby replaced in its
entirety with the following:
 
Purchaser may at its option notify DEPI in writing on or before the later of (i)
July 19, 2007 and (ii) ten (10) Business Days prior to the Closing Date of any
matter disclosed by a Phase I Investigation conducted by Purchaser pursuant to
Section 6.1 which Purchaser in good faith believes may constitute an Adverse
Environmental Condition (an “Environmental Concern”).
 
3.           Ratification.  Except as amended by this Second Amendment, the
Agreement remains in full force and effect in accordance with its terms.
 
4.           Governing Law, Venue, Jurisdiction and Service of
Process.  Sections 13.8 and 13.9 of the Agreement are hereby incorporated into
this Second Amendment by reference as if set out in full herein.
 
5.           Counterparts.  This Second Amendment may be executed in
counterparts, each of which shall be deemed an original instrument, but all such
counterparts together shall constitute but one agreement.  Delivery of an
executed counterpart signature page by facsimile is as effective as executing
and delivering this Second Amendment in the presence of other Parties to this
Agreement.
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Second Amendment has been signed by each of the Parties
as of the date first above written.
 
SELLER:
DOMINION EXPLORATION & PRODUCTION, INC.
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
SELLER:
DOMINION ENERGY, INC.
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
SELLER:
DOMINION OKLAHOMA TEXAS EXPLORATION & PRODUCTION, INC.
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
SELLER:
DOMINION RESERVES, INC.
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
SELLER:
LDNG TEXAS HOLDINGS, LLC
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
SELLER:
DEPI TEXAS HOLDINGS, LLC
 
 
By:    /s/G. Scott Hetzer
Name:   G. Scott Hetzer
Title:     Senior Vice President and Treasurer
 
PURCHASER:
HIGHMOUNT EXPLORATION & PRODUCTION HOLDING CORP.
 
 
By:    /s/Jonathan Nathanson
Name:  Jonathan Nathanson
 Title:  Vice President

 